IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


LINDA M. SANDS,

             Appellant,

 v.                                                   Case No. 5D17-1213

DEUTSCHE BANK, NATIONAL
TRUST COMPANY,

             Appellee.

________________________________/

Opinion filed August 31, 2018

Appeal from the Circuit Court
for Brevard County,
Lisa Davidson, Judge.

Patrick J. Deese, of Patrick J. Deese, P.A.,
Melbourne, for Appellant.

David Rosenberg, Cynthia L. Comras, and
Jarrett Cooper, of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for Appellee.


PER CURIAM.

      Appellant, Linda Sands, appeals the Final Judgment of Foreclosure entered in

favor of Appellee, Deutsche Bank National Trust Company. Appellant alleges that

Appellee lacked standing to foreclose and failed to present competent, substantial

evidence to support the amount awarded in the Final Judgment. Appellee acknowledges

that reversal in part is required because the amount awarded for attorney’s fees was not
supported by testimony from an attorney regarding the work done in this case. Therefore,

we reverse the amount awarded in attorney's fees and remand with instructions to the

trial court to conduct an evidentiary hearing to determine the reasonableness of the rate

and time claimed. See Petrovsky v. HSBC Bank, USA, 185 So. 3d 700, 701 (Fla. 4th

DCA 2016) (reversing portion of final judgment awarding attorney's fees where attorney's

fees affidavit filed before trial was insufficient to support fee award and trial court failed to

hold evidentiary hearing); Newman v. Newman, 121 So. 3d 661, 662 (Fla. 1st DCA 2013)

(reversing award of attorney's fees where court failed to hold hearing and allow appellant

opportunity to dispute reasonableness of rate and time claimed). We affirm without

discussion the remaining issues on appeal.

       AFFIRMED in part, REVERSED in part, and REMANDED with instructions.


SAWAYA, ORFINGER, and WALLIS, JJ., concur.




                                               2